United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING COMMAND
SOUTHWEST, San Diego, CA, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-0340
Issued: October 22, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On December 3, 2018 appellant, through counsel, filed a timely appeal from an August 28,
2018 decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards docketed the appeal as Docket No. 19-0340.
On August 28, 2017 appellant, then a 46-year-old air conditioning equipment mechanic,
filed a traumatic injury claim (Form CA-1) alleging that, as he was leaving the jobsite, he rolled
his right ankle on an uneven driveway and fell forward, reinjuring his neck and right shoulder
while in the performance of duty. OWCP assigned the case File No. xxxxxx721 and accepted
right ankle sprain.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board . 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Appellant had previously filed a traumatic injury claim due to a May 25, 2017 employment
injury that OWCP accepted for right shoulder joint sprain and cervical disc displacement. OWCP
assigned this case File No. xxxxx230.
By decision dated January 30, 2018, OWCP denied appellant’s claim for compensation for
the period commencing November 24, 2017 and continuing. On February 12, 2018 appellant,
through counsel, requested a hearing before OWCP’s Branch of Hearings and Review. During the
hearing, he asserted that his right ankle condition had resolved, but that when he fell on August 22,
2017 he had aggravated his neck and right shoulder conditions which had been accepted under
OWCP File No. xxxxxx230. OWCP’s hearing representative indicated that he would review both
claim files before rendering his decision.
By decision dated August 28, 2018, OWCP’s hearing representative denied the claim for
disability compensation. He indicated that he had reviewed OWCP File Nos. xxxxxx721 and
xxxxxx230 in rendering his decision and concluded that the medical evidence he had reviewed
was insufficient to establish that the claimed disability was caused by the August 22, 2017
employment injury.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. In the August 28, 2018 decision, OWCP’s hearing representative referenced his review
of the May 25, 2017 claim adjudicated by OWCP under File No. xxxxxx230, specifically noting
that he had reviewed medical evidence found in the prior claim file.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication of the issues depends on frequent cross-referencing between files. 2 Appellant has
claimed an aggravation of his accepted neck and shoulder conditions when he fell on
August 22, 2017. OWCP only accepted an ankle sprain due to this injury. As noted, in the
August 28, 2018 decision, OWCP’s hearing representative referenced appellant’s May 2017
claim, adjudicated by OWCP File No. xxxxxx230, which was accepted for neck and shoulder
conditions.
As these files have not been administratively combined, the Board is unable to determine
whether all pertinent evidence had been reviewed by OWCP in the instant claim to determine
whether appellant established entitlement to the claimed period of disability.
The record before the Board does not contain the evidence from the May 25, 2017
traumatic injury claim, OWCP File No. xxxxxx230, thus precluding a full and proper adjudication
of the claim for disability. The Board thus finds that the case is not in posture for decision as the
record as provided by OWCP is incomplete and would not permit an informed adjudication of the
case. The case must therefore be remanded to OWCP to administratively combine the File Nos.

2
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

xxxxxx230 and xxxxxx721 and for further reconstruction and development as it may deem
necessary, to be followed by an appropriate decision. 3
IT IS HEREBY ORDERED THAT the August 28, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: October 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

See T.M., Docket No. 18-0887 (issued February 21, 2019).

3

